United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT

                                  ___________

                                  No. 96-2072
                                  ___________

Thomas L. Miller,                      *
                                       *
              Appellant,               *
                                       *
     v.                                *   Appeal from the United States
                                       *   District Court for the
Larry Norris, Director,                *   Eastern District of Arkansas.
Arkansas Department of                 *
Correction,                            *          [UNPUBLISHED]
                                       *
              Appellee.                *

                                  ___________

                     Submitted:   March 5, 1997

                           Filed: April 8, 1997
                                   ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges.
                               ___________

PER CURIAM.


     Thomas L. Miller, an Arkansas inmate, brought a 28 U.S.C. § 2254
petition asserting that the evidence was insufficient to support his three
state drug convictions, and that his trial counsel was ineffective.        The
district court1 dismissed the petition as procedurally barred, rejecting
Miller's assertion of ineffective assistance as cause.        Miller appeals.
Having reviewed




     1
      The Honorable Henry L. Jones, Jr., United States Magistrate
Judge for the Eastern District of Arkansas, to whom the case was
referred for final disposition by consent of the parties pursuant
to 28 U.S.C. § 636(c).
the record, we conclude that Miller cannot show he was prejudiced by his
counsel's   performance,   and   thus    we   need   not   determine   whether   that
performance was deficient.   See Strickland v. Washington, 466 U.S. 668, 697
(1984); see also Lockhart v. Fretwell, 506 U.S. 364, 369 (1993) (explaining
Strickland prejudice standard).         As Miller has not established cause to
excuse his state procedural default, see Murray v. Carrier, 477 U.S. 478,
488 (1986), we agree that his federal habeas claims are procedurally
barred.


     Accordingly, we affirm the district court's judgment.


     A true copy.


            Attest:


                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-